MEMORANDUM ***
Aaron E. Fulgham, a California state prisoner, appeals the district court’s denial of his petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. Fulgham was tried and convicted of murder and other charges in California state court along with co-defendant Rudy James Murphy. Both are serving sentences of life imprisonment without the possibility of parole. Murphy and Fulgham filed separate habeas petitions challenging their state court convictions on the ground that the trial court violated them Sixth Amendment rights to a verdict free from coercion when the trial judge dismissed a juror for refusing to deliberate. We rejected this claim in the Murphy appeal and we follow that ruling here.
For the reasons set forth in this Court’s Memorandum in Murphy v. Lamarque, No. 06-15585, — Fed.Appx. -, 2008 WL 121008 (9th Cir. Jan. 11, 2008), we AFFIRM.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.